Citation Nr: 0335475	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
hallux valgus, right foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from January 1998 
to January 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
hallux valgus, right foot and assigned a compensable rating 
of 10 percent for such condition.  In May 2002, the Decision 
Review Officer (DRO) affirmed service connection for the 
appellant's foot condition, but denied a claim for an 
increase in the compensable rating for such condition.

The Board notes that in January 2003, the appellant raised 
two issues in his substantive appeal (VA Form 9) that were 
not previously addressed by the RO.  Therefore, the Board 
refers the issues of entitlement to service connection for 
bone spurs and a left foot disorder to the RO for further 
inquiry.

The Board additionally notes that the VA medical records from 
August 2002 suggest the appellant had a period of at least 
one month of convalescence as a result of surgery on his 
service-connected hallux valgus, right foot condition.  
Therefore, the Board similarly refers the issue of 
entitlement to a temporary total disability rating to the RO 
for further inquiry.  38 C.F.R. § 4.30 (2003).

The appellant did not request a hearing in this case.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  In the course of remanding 
this case for other reasons, the Board also concludes that 
the appellant should be provided a VA reexamination.  The 
Board notes that a substantial amount of time has passed 
since the date of the appellant's most recent VA examination, 
and it is therefore necessary to ascertain the continued 
existence and current severity of his foot condition.  
38 C.F.R. § 3.327 (2003).

The Board also finds that additional due process is warranted 
prior to further disposition of this claim.  There is no 
indication in the claims folder that the RO provided the 
appellant's representative an opportunity to complete a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case.  See Manual M-21-1, Part IV, Subchapter VIII, Para. 
8.31, Change 84, Aug. 26, 1996.  In fact, the record 
indicates that the appellant's representative specifically 
requested an opportunity to present argument on behalf of the 
appellant prior to submission of this case to the Board.

Absent a waiver by the appellant of his right to have 
argument presented on his behalf, the appellant's rights to 
fundamental fairness and procedural due process do not permit 
the Board to consider this case.  Therefore, the Board 
remands this case for purposes of assuring that the 
appellant's rights are adequately protected.

The Board also notes that the appellant, through his 
representative, submitted additional medical evidence in 
support of his claim in March 2003 which was not previously 
considered by the RO.  Furthermore, the appellant in this 
case did not effectuate a waiver of the RO's initial 
consideration of the evidence submitted.  Absent a waiver of 
initial consideration by the RO, law dictates that the 
appellant's rights to fundamental fairness and procedural due 
process do not permit the Board to consider the new evidence.  
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
the Board remands this case consistent with the 
aforementioned case law for purposes of assuring that the 
appellant's rights are adequately protected.

Accordingly, while the Board sincerely regrets the delay, 
this claim is REMANDED for the following:

1.  Obtain the appellant's complete medical 
records from the VA facility in Madison, 
Wisconsin for all outpatient treatment and 
hospitalization from October 2002 to the 
present.  Continue to request these VA 
records, either until they are obtained or it 
is reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2.  Upon completion of the previous 
development and obtaining any available VA 
records, the appellant should be scheduled 
for a VA reexamination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically answer the 
following questions.

a.  What is the range of motion, 
functional impairment, weakness, 
incoordination, etc., resulting from the 
appellant's service connected hallux 
valgus, right foot?

b.  What is the effect of the appellant's 
service-connected hallux valgus disorder 
on his daily activities, and what effect, 
if any, does the aforementioned service-
connected disorder have upon the 
appellant's relative degree of industrial 
impairment, including his ability to 
obtain and maintain employment?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.

3.  Upon completion of the requested development, 
the appellant's claims folder should be reviewed to 
ensure that all the foregoing development has been 
conducted and is completed in full.  If it is 
determined that any development is incomplete, then 
appropriate corrective action should be taken.

4.  The appellant's claim for a higher rating for 
his hallux valgus, right foot condition should then 
be reconsidered.  If the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for a response.

5.  Provide to the appellant's representative 
a VA Form 646 with a "Reply Requested By" 
date, in accordance with appropriate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


